UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-1720



PAMELA S. PURVIS,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER    OF      THE    SOCIAL   SECURITY
ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-00-1052)


Submitted:   November 8, 2002            Decided:     December 17, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela S. Purvis, Appellant Pro Se. Maria Antonia Machin, Assistant
Regional Counsel, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela S. Purvis appeals the district court’s order accepting

the magistrate judge’s report and recommendation to uphold the

Administrative Law Judge’s denial of her claim for Social Security

disability benefits and Social Security income. We must uphold the

decision   to   deny   disability   benefits   if   it   is   supported   by

substantial evidence and the correct law was applied.          42 U.S.C. §

405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

We have reviewed the administrative record, the district court’s

order, and the magistrate judge’s report and recommendation and

find no reversible error.     Accordingly we affirm on the reasoning

of the district court and the magistrate judge.          Purvis v. Comm’r

of the Soc. Sec. Admin., No. CA-00-1052 (M.D.N.C. May 1, 2002).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2